Name: Commission Regulation (EC) No 1283/1999 of 18 June 1999 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 Avis juridique important|31999R1283Commission Regulation (EC) No 1283/1999 of 18 June 1999 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp Official Journal L 153 , 19/06/1999 P. 0043 - 0043COMMISSION REGULATION (EC) No 1283/1999of 18 June 1999amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hempTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organisation of the market in flax and hemp(1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94(2), and in particular Article 4(5) thereof,(1) Whereas Annex B to Commission Regulation (EEC) No 1164/89(3), as last amended by Regulation (EC) No 1280/1999(4), contains a list of the varieties of hemp eligible for aid; whereas, as a result of the latest analyses done at the production stage, it was found that the "Fedora 19" variety did not systematically produce hemp with a tetrahydrocannabinol content complying with the percentage referred to in the third subparagraph of Article 3(1) of Council Regulation (EEC) No 619/71(5), as last amended by Regulation (EC) No 1420/98(6); whereas the overrun of that percentage is fairly limited but is sufficient reason not to encourage production of the "Fedora 19" variety which, moreover, does not appear to comply with the new percentage permitted from the 2001/02 marketing year;(2) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS REGULATION:Article 1The variety "Fedora 19" is hereby removed from Annex B to Regulation (EEC) No 1164/89.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from the 2001/02 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 146, 4.7.1970, p. 1.(2) OJ L 349, 31.12.1994, p. 105.(3) OJ L 121, 29.4.1989, p. 4.(4) See page 37 of this Official Journal.(5) OJ L 72, 26.3.1971, p. 2.(6) OJ L 190, 4.7.1998, p. 7.